                    UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                           1:20-cv-00360-MR

RODNEY E. JONES,                 )
                                 )
              Plaintiff,         )
                                 )
vs.                              )
                                 )                             ORDER
                                 )
NCDAC OFFICIALS, et al.,         )
                                 )
              Defendants.        )
________________________________ )

       THIS MATTER is before the Court on Plaintiff’s various motions

requesting dismissal of this action, that the Clerk’s Order directing partial

payment of the filing fee be vacated, and reimbursement of the filing fee.

[Docs. 9, 10, 11].

       Pro se Plaintiff Rodney E. Jones (“Plaintiff”) is an inmate of the State

of North Carolina currently incarcerated at Alexander Correctional Institution

(“Alexander”) in Taylorsville, North Carolina. On November 4, 2020, Plaintiff

filed a “Petition for Judicial Review.”1 [Doc. 1]. In his Complaint, Plaintiff

purports to “appeal[ ] the decision” of the North Carolina Department of

Public Safety’s Division of Adult Corrections and Juvenile Justice (NCDPS


1Despite its title, the Court treats this filing as a Complaint for relief under 42 U.S.C. §
1983 given the nature of Plaintiff’s claims and the relief he seeks, as discussed below.


         Case 1:20-cv-00360-MR Document 15 Filed 02/02/21 Page 1 of 6
DAC) with respect to two grievances, Grievance Nos. 3500-2020-602-13408

(“Grievance 13408”) and 3500-2020-602-13767 (“Grievance 13767”). [Doc.

1]. In his Complaint, Plaintiff invokes N.C. Gen. Stat. § 148-118.1 et seq.,

whereby the NCDPS DAC adopts an Administrative Remedy Procedure

(ARP) in compliance with 42 U.S.C. § 1997.2 N.C.G.S. § 148-118.1. It

appears that Grievance 13408 involves an appeal from an adverse

disciplinary decision against Plaintiff related to a P.R.E.A.3 investigation.4

[Doc. 1 at 1-2, see id. at 3]. Grievance 13767 involves Plaintiff’s complaint

that some of Plaintiff’s legal documents were not returned to him after

Plaintiff was transferred from Piedmont Correctional Institution to Alexander.

[Doc. 1 at 4]. This Grievance was dismissed after appeal to Step Three of

the ARP. [Id.]. For relief, Plaintiff seeks reversal of the decision on Plaintiff’s

disciplinary appeal, reimbursement for his lost legal property, and $5,000.00



2 The Prison Litigation Reform Act (“PLRA”) requires a prisoner to exhaust his
administrative remedies before filing a section 1983 action. 42 U.S.C. § 1997e(a). The
PLRA provides, in pertinent part, that “[n]o action shall be brought with respect to prison
conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are
available are exhausted.” Id.

3P.R.E.A. stands for the Prison Rape Elimination Act, 34 U.S.C. § 30301. It seeks to
establish “zero tolerance” for the incidence of prison rape. The purpose of this Act is to
protect inmates in correctional facilities from sexual abuse and sexual assault. Gadeson
v. Reynolds, No. 2:08-3702-CMC-RSC, 2009 WL 4572872, at *3 (D.S.C. Dec. 4, 2009).
4Plaintiff submits only the initial Screening Response to this Grievance, which notes that
Plaintiff’s grievance “has been accepted and will begin the review process.” [Doc. 1 at 3].
                                             2

         Case 1:20-cv-00360-MR Document 15 Filed 02/02/21 Page 2 of 6
in damages. [Id. at 2].

      Plaintiff did not pay a filing fee or file an Application to Proceed In

Forma Pauperis with his Complaint. [See Doc. 2]. On December 4, 2020,

the Clerk, therefore, sent Plaintiff a Notice of Deficiency, advising Plaintiff to

either file an application to proceed without prepayment of fees and affidavit

or to pay the filing fee. [Id.]. The same day the Clerk also entered an Order

for Prisoner Trust Account Statement in which Plaintiff’s correctional facility

was ordered to provide a certified copy of Plaintiff’s trust account statement

to assess Plaintiff’ ability to pay the entire filing fee in one payment. [Doc.

4].

      Then, on December 9, 2020, the Clerk docketed Plaintiff’s “Corrections

Administrative Remedy Procedure,” which was filed on November 24, 2020.

[Doc. 5]. In this filing, Plaintiff appears to expound on his claim related to

Grievance 13408. [See id.]. He seeks “relief from imposition of judgment

from 4-26-20 A25 reference to PREA inadvertently did by the defendants.”

[Id. at 1]. Plaintiff alleges facts he contends support his request that the

Court vacate the “DHO Decision.” [Id. at 2]. He seeks “reinstatement of

medium custody, all good, gain time lost, expungement of change from

record.” [Id.]. As such, taking Docket Nos. 1 and 5 together, it appears

Plaintiff intended to assert a claim or claims under 42 U.S.C. § 1983, as well


                                        3

        Case 1:20-cv-00360-MR Document 15 Filed 02/02/21 Page 3 of 6
as to seek habeas relief.

      On December 22, 2020, the Clerk entered an Order waiving the initial

partial filing fee and directing the Plaintiff’s correctional facility to transmit

partial payments. [Doc. 8 at 1]. The Clerk noted that the Plaintiff’s inmate

trust fund account statement reflected that Plaintiff had accrued an income

of $560.02 during the six months prior to Plaintiff’s Complaint. [Id.]. The

Clerk waived the initial partial filing fee and ordered payments by the facility

of 20% of Plaintiff’s preceding month’s income credited to Plaintiff’s trust

account. [Id.].

      Since that Order, Plaintiff has filed two motions, a “petition,” and two

letters, objecting to the Clerk’s Order, seeking that it be vacated and that any

filing fees be returned to Plaintiff. [See Docs. 9-13]. Plaintiff also seeks

dismissal of the instant action. [Docs. 9, 10]. Plaintiff contends that he “did

(Not) file a civil action” and that he “only wrote a letter to the Court about

NCGS § 148-118.1, (2).” [Doc. 9 at 1; Doc. 10 at 2 (“Plaintiff, Jones fully

rebuts and objects to paying any filing fee, because [he] did not file any Civil

Action with this Court.”)]. Plaintiff requests that this case be dismissed

without prejudice and that “no filing fees to be deducted, due to no case.”

[Doc. 10 at 3; see Doc. 11].




                                        4

        Case 1:20-cv-00360-MR Document 15 Filed 02/02/21 Page 4 of 6
      Here, Plaintiff’s allegations, purported claims, and relief sought are

inconsistent, incomplete, and confusing. Plaintiff now wants his Complaint

dismissed, in any event, claiming he never intended to file an action in the

first place, but only a “letter.” Because no answer has been filed, Plaintiff

could have filed a notice of dismissal without a court order. See Fed. R. Civ.

P. 41(a)(1)(A)(i) (stating that the plaintiff may take a voluntary dismissal

without a court order “before the opposing party serves either an answer or

a motion for summary judgment”).           Here, initial review has not been

conducted and Defendants, therefore, have not answered the Complaint. In

any event, for the sake of clarity, the Court will grant Plaintiff’s motion for

voluntary dismissal.

      Because Plaintiff’s Complaint will be dismissed and because Plaintiff

may have been genuinely confused about the nature of the case he was

filing, the Court will vacate the Clerk’s Order directing payment of the filing

fee. The Court will also, in its discretion, direct that any filing fee that has

been paid by Plaintiff in this case be reimbursed. LCvR 3.1(e)(2). Plaintiff,

however, is cautioned that before filing any documents with this Court in the

future, he should know and understand the nature of his claims and the

associated filing fees.




                                       5

        Case 1:20-cv-00360-MR Document 15 Filed 02/02/21 Page 5 of 6
                                    ORDER

      IT IS THEREFORE ORDERED that Plaintiff’s motions [Docs. 9, 10, 11]

are GRANTED IN PART insofar as the Clerk’s Order [Doc. 8] is hereby

VACATED and Plaintiff’s Complaint is hereby DISMISSED without

prejudice and DENIED IN PART as to any other relief sought by Plaintiff

therein.

       The Clerk is directed to reimburse any amounts Plaintiff has paid to

date toward the filing fee in this action.

      IT IS SO ORDERED.

                                   Signed: February 2, 2021




                                          6

           Case 1:20-cv-00360-MR Document 15 Filed 02/02/21 Page 6 of 6
